Citation Nr: 0119793	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Timeliness of filing of a notice of disagreement concerning 
the May 1995 RO rating decision determining that there was no 
new and material evidence to reopen the claim for service 
connection for a somatization disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1969.

An appeal came to the Board of Veterans' Appeals (Board) from 
November 1992 and later RO decisions that denied service 
connection for PTSD, hepatitis, and chronic fatigue syndrome.  
In July 1997, the Board denied the claims.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) and 
appointed Robert V. Chisholm, attorney, to provide further 
representation.

In an October 1998 joint motion to the Court, the parties 
requested that the July 1997 Board decision be vacated and 
the case remanded for further development and readjudication.  
In an October 1998 order, the Court granted the parties' 
motion, returned the case to the Board for further action 
with regard to the issue of service connection for PTSD, and 
dismissed the other issues.  

In a January 1999 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument and 
evidence.  In a February 1999 letter, the attorney requested 
transfer of the records to the RO in order to fulfill the 
duty to assist the veteran as outlined in the October 1998 
Court order.  

In an August 1987 decision, the Board denied service 
connection for an acquired psychiatric disability, including 
a somatization disorder.  It was found that the record did 
not demonstrate the presence of such a disorder.  In the 
October 1998 joint motion of the parties, the veteran's 
attorney raised the issue of whether the veteran's 
correspondence dated in May 1995 and his testimony at a 
hearing in August 1995 constituted a notice of disagreement 
with the May 1995 RO rating decision that determined there 
was no new and material evidence to reopen the claim for 
service connection for a somatization disorder.  In March 
1999, the Board referred the issue of whether a timely notice 
of disagreement had been submitted with regard to the May 
1995 RO rating decision that no new and material evidence had 
been submitted to reopen the claim for service connection for 
a somatization disorder to the RO for appropriate action.

In a March 1999 decision, the RO held that the veteran had 
not submitted a timely notice of disagreement to the May 1995 
RO rating decision that determined no new and material 
evidence had been submitted to reopen a claim for service 
connection for a somatization disorder.  The veteran appealed 
this determination and the denial of service connection for 
PTSD, and the Board in a September 2000 decision remanded the 
issue of service connection for PTSD to the RO for additional 
development and denied the appeal with regard to the 
timeliness of filing of a notice of disagreement concerning 
the May 1995 RO rating decision determining there was no new 
and material evidence to reopen the claim for service 
connection for a somatization disorder.

The veteran appealed the September 2000 Board decision, 
insofar as it denied the appeal with regard to the timeliness 
of filing of a notice of disagreement, to the Court.  In a 
February 2001 joint motion, the parties requested that this 
Board decision be vacated and the case remanded for further 
development and readjudication, citing Gallegos v. Gober, 14 
Vet. App. 50 (2000), that held the regulatory requirement set 
out in 38 C.F.R. § 20.201 (2000), that a notice of 
disagreement contain an expression of the veteran's desire 
for appellate review, was beyond the scope of the statute 
(38 U.S.C.A. § 7105 (West 1991)).  In a February 2001 order, 
the Court granted the parties' motion and the case was 
subsequently returned to the Board.

In a March 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In correspondence dated in May 2001, the 
attorney requested favorable resolution of the issue on 
behalf of the veteran.


FINDINGS OF FACT

1.  The veteran's application to reopen a claim for service 
connection for a somatization disorder was denied in a May 
1995 RO rating decision; this decision determined that no new 
and material evidence had been submitted to reopen the claim 
since the Board decision in August 1987 denying service 
connection for somatization disorder; the veteran was 
notified of this determination in a May 1995 letter.

2.  A letter from the veteran dated in May 1995 when read in 
conjunction with his testimony at a hearing in August 1995 
constitutes a notice of disagreement that was timely received 
with the May 1995 RO rating decision determining that there 
was no new and material evidence to reopen a claim for 
service connection for somatization disorder.


CONCLUSION OF LAW

The veteran's notice of disagreement with the May 1995 RO 
rating decision, determining that there was no new and 
material evidence to reopen the claim for service connection 
for somatization disorder, was received with the prescribed 
period and was timely filed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the governing legal criteria, 38 U.S.C.A. § 7105, and 
38 C.F.R. §§ 20.200, 20.201, and 20.302(a), a written express 
of dissatisfaction with an adjudicative determination by the 
RO must be received within one year following notification 
thereof to the veteran in order to be timely filed.

In this case, the August 1987 Board decision found that there 
was no evidence demonstrating a somatization disorder.  A 
private medical report dated in April 1995 notes that the 
veteran had somatization disorder that the signatory, a 
psychiatrist, opined was related to the veteran's service.  
In correspondence dated in May 1995, the veteran notified the 
RO that he would be submitting additional evidence with 
regard to the May 1995 RO letter notifying him of the May 
1995 RO rating decision that determined there was no new and 
material evidence to reopen the claim for service connection 
for somatization disorder.  At a hearing in August 1995, the 
veteran testified to the effect that he agreed with the 
determination of the psychiatrist in the April 1995 above-
noted medical report.  

A longitudinal review of this evidence indicates that the 
veteran did not agree with the May 1995 RO determination that 
there was no new and material evidence to reopen the claim 
for service connection for somatization disorder.  Under 
Gallegos v. Gober, it is the disagreement that controls; it 
is not necessary to express a desire to appeal.  Hence, his 
May 1995 letter is construed as a notice of disagreement to 
this determination, it was received within the prescribed 
period, and it is considered as being timely filed.


ORDER

There was a timely notice of disagreement received concerning 
the May 1995 RO rating decision determining that there was no 
new and material evidence to reopen the claim for service 
connection for a somatization disorder.  To this extent only, 
the appeal is granted.


REMAND

Because of the above decision determining that a timely 
notice of disagreement was received with the May 1995 RO 
rating decision determining that there was no new and 
material evidence to reopen the claim for service connection 
for a somatization disorder, the RO should now issue the 
veteran a statement of the case on the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a somatization disorder.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the veteran has been sent a statement of the case.  
38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93 
(1997).

The Board notes that new legislation has been enacted since 
the May 1995 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for somatization disorder and that additional 
evidence has been submitted.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107) redefined VA's duty to assist a veteran in the 
development of a case.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

The RO should send the veteran and his 
attorney an appropriate statement of the 
case on the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for somatization disorder.  They should 
be advised that a substantive appeal, VA 
Form 9, should be submitted within 60 
days in order to complete the appeal of 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 



